        Case 2:20-cv-00055-JTK Document 13 Filed 08/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

JOHN GARY WINSTON                                                        PETITIONER
Reg #28648-009

V.                          CASE NO. 2:20-cv-00055-JTK

DEWAYNE HENDRIX
Warden, FCI Forrest City                                                RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that Winston’s Petition is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this 21st day of August, 2020.


                                               ____________________________________
                                               JEROME T. KEARNEY
                                               UNITED STATES MAGISTRATE JUDGE
